Name: 84/559/EEC: Council Decision of 22 November 1984 amending Decision 79/783/EEC in respect of general measures in the field of data processing
 Type: Decision
 Subject Matter: technology and technical regulations;  information technology and data processing;  management
 Date Published: 1984-11-27

 Avis juridique important|31984D055984/559/EEC: Council Decision of 22 November 1984 amending Decision 79/783/EEC in respect of general measures in the field of data processing Official Journal L 308 , 27/11/1984 P. 0049 - 0053 Spanish special edition: Chapter 13 Volume 18 P. 0143 Portuguese special edition Chapter 13 Volume 18 P. 0143 *****COUNCIL DECISION of 22 November 1984 amending Decision 79/783/EEC in respect of general measures in the field of data processing (84/559/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in its resolution of 15 July 1974 on a Community policy on data processing (3), the Council considered it desirable to prepare, in the medium term, a systematic Community programme to promote research, industrial development and applications of data processing; Considering the communication from the Commission to the European Council in Dublin on 29 November 1979, entitled 'European Society faced with the challenge of new information technologies: a Community response'; Considering the Council resolution of 25 July 1983 (4) approving the principle of framework programmes and the scientific and technical objectives for 1984 to 1987, and more especially the content of the objective 'Promoting industrial competitiveness - new technologies', and in particular the importance attached to information technology; Whereas the programme in Council Decision 79/783/EEC of 11 September 1979 adopting a multiannual programme (1979 to 1983) in the field of data processing (5), as amended by Decision 84/254/EEC (6) came to an end on 11 September 1983; Whereas continuation of the programme appears necessary in order to achieve certain Community aims in the operation of the common market, and in particular the aim of establishing an overall strategy for information technology; whereas it therefore seems necessary to extend the programme for an additional two years and to modify its content as far as the 'General Measures' are concerned; Whereas the Commission is responsible for carrying out the programme and is assisted in this task by the Advisory Committee for the Management and Coordinatin of Data-Processing Programs set up by Decision 79/784/EEC (7), Whereas it has become necessary to ensure concerted action between the Community's research and development activities and the corresponding programmes in third countries participating in European cooperation in the field of scientific and technical research (COST); HAS DECIDED AS FOLLOWS: Article 1 Decision 79/783/EEC is hereby amended as follows: 1. Articles 1 to 5 are hereby replaced by the following: 'Article 1 A multiannual programme is hereby adopted in the field of data processing. Its objects are as follows: - general measures: standardization, public procurement, knowledge of the sector, training, protection for data and persons, cooperation in research and development, - promotion measures: measures covering software, applications and aspects to be agreed on by the Council in the light of the studies carried out within the framework of the general measures and pursuant to the Council resolution of 11 September 1979 on a Community action promoting micro-electronic technology (1). The programme is defined in the Annex. This programme shall be extended for a period of two years as from 22 November 1984 in the case of the general measures. In the case of the promotion measures it is extended for two years as from 15 April 1984. Article 2 The amounts estimated as necessary for the implementation of the programme, should be 21 million ECU in the case of the general measures and 30 million ECU in the case of the promotion measures, and shall be entered in the budget of the European Communities. Article 3 The Commission shall be responsible for implementing the programme, particularly as regards coordinating national programmes and measures and granting Community financial support for certain measures of joint European interest. It shall be assisted by the Advisory Committee for the Management and Coordination of Data-Processing Programs. The Commission shall examine regularly with the Committee the progress of any matters falling within the scope of this Decision. The Commission shall inform the Committee regularly in advance of projects and major studies not falling under the second part of the Programme. The Commission shall inform the Committee of the results of all projects and studies. The Commission shall ensure adequate dissemination of and access to these results. The projects and studies shall as a rule be submitted in reply to an open invitation. Article 4 The Commission shall submit an annual report to the Council. Article 5 1. In accordance with Article 228 of the (EEC) Treaty, the Community may conclude Agreements with non-Member States participating in European cooperation in the field of scientific and technical research (COST) with a view to ensuring concerted action between the Community activities relating to the collaboration in research and development referred to in point 1.4 (d) of the Annex and the relevant programmes of such States. 2. The Commission is hereby authorized to negotiate the Agreement referred to in paragraph 1 in accordance with the conclusions approved by the Council on 18 July 1978. (1) OJ No L 231, 13. 9. 1979, p. 29.' 2. The 'General Measures' part of the Annex shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect from 22 November 1984. Done at Brussels, 22 November 1984. For the Council The President J. BRUTON (1) OJ No C 117, 30. 4. 1984, p. 11. (2) OJ No C 103, 16. 4. 1984, p. 4. (3) OJ No C 86, 20. 7. 1974, p. 1. (4) OJ No C 208, 4. 8. 1983, p. 1. (5) OJ No L 231, 13. 9. 1979, p. 23. (6) OJ No L 126, 12. 5. 1984, p. 27. (7) OJ No L 231, 13. 9. 1979, p. 29. ANNEX 1. GENERAL MEASURES 1.1. STANDARDIZATION POLICY (1) Aims (a) To contribute to the implementation of a Community standardization policy for information technology, in particular: - to identify priorities for information technology standadization through consultation of industry, users, the national standards organizations and the competent authorities in the Member States, - to establish the necessary work programmes with European standardization organizations and to determine the corresponding mandates for the preparation of standards; (b) to define and take action on priority sectors, in particular: - to harmonize the use of existing international information technology standards, or those about to be adopted, after the widest possible consultation, - to develop appropriate European standards (but only where there is no prospect of the adoption of appropriate international standards to meet an identified requirement), - to establish appropriate consultation and monitoring arrangements; (c) to promote research and cooperation with the object of coordinating the Community position with regard to international standards and, where necessary, to practices approved at Community level, in particular: - by providing the infrastructure required for effective cooperation between experts and in activities within the European Community; (d) to encourage the Member States to apply the standards approved at Community level, particularly in the public sector and in the Community institutions, and to encourage their general application through measures concerted between national centres competent in the matter, in particular: - by encouraging mutual recognition between Member States of the conformity of systems to information technology standards, - by organizing and providing the infrastructure required to ensure the availability of harmonized reference testing services for data-processing standards, - by working with European Community manufacturers' associations to ensure that products conforming to the standards are available in time to meet requirements; (e) to disseminate information in the Community in the field of standardization, in particular: - by linking potential users to existing and future data bases concerning data-processing standardization; (f) to make it easier for organizations in the Community to make a contribution to and to support international standardization. 1.2. PUBLIC PROCUREMENT Aims (a) To determine the most efficient methods for the rapid application in the public procurement sector of standards on which agreement has been reached; (b) to examine the effects, in the area of public procurement, of the full application of the relevant Community rules. In particular: - to compare the progress of European industry with reference to the measures taken by the Member States in the area of data processing procurement, - to collect the necessary statistical data, - to facilitate the establishment of equal conditions for the access of companies to public contracts in the Community within the framework of Council Directive 77/62/EEC of 21 December 1976 coordinating procedures for the award of public supply contracts (1); (c) to coordinate national efforts concerning the general appraisal of systems and, in conjunction with national research centres in the field of data processing, to lay down principles for the establishment of appraisal criteria; (d) to study the possibility of laying down a number of principles to be applied in the evaluation of tenders; (e) to study the possibility of establishing common principles on the basis of which standard conditions of contract can be drawn up; (f) to organize exchanges of technical experience between national departments responsible for public procurement and to promote these exchanges by coordinating the work of national research centres in the field of data processing; (g) to identify topics likely to lead to the development of projects of common interest to public procurement agencies. 1.3. KNOWLEDGE OF THE SECTOR, TRAINING, PROTECTION FOR DATA AND PERSONS 1.3.1. Data, information and analysis Aims (a) Continuation of the work on developments in the data-processing sector required under the Council resolution of 15 July 1974, taking account of the penetration of data processing into other areas of information technology; (b) communication of the results of analysis to industry, national administrations and other interested parties; (c) cooperation with other organizations working in similar fields so as to compare results and avoid duplication; (d) preparation and publication of an annual report on the situation and prospects of information technology in the Community, based on data and analysis resulting from the programme or derived from other sources; (e) report on the relationships between audio-visual technology data-processing and communications as they affect the market and society. 1.3.2. Education, training and employment Analysis of requirements for highly qualified personnel in the light of current and prospective developments in R and D and industrial development in information technology. 1.3.3. Confidentiality and data security Aim Further studies on the confidentiality and security of data and software with a view to developing practical tools for users. 1.3.4. Protection for computer programs Aim Development of the technical, legal and economic aspects of protection for computer programs. 1.3.5. The information society and its environment Aim Follow-up to the results of an initial study on the vulnerability of the computer society. 1.4. COLLABORATION IN RESEARCH AND DEVELOPMENT Aims (a) The establishment of machinery for consultation among research centres and between research centres and the Community with a view to encouraging basic pre-industrial research and improving its effectiveness; (b) the assistance of experts in the examination of technical documents in connection with the award of contracts in the field of data processing; (c) the discussion and possible definition of research projects within the framework of the Community data-processing policy, for the purpose of: (i) promoting collaboration and the exchange of results between research teams, users and groups of users; (ii) pooling resources and defining common strategies; (iii) developing solutions to transnational problems; (iv) transferring results to industry; (v) promoting standardization; (vi) contributing to the training of highly qualified personnel; (d) the involvement of European countries within the COST framework in certain measures in order to widen the scientific scope; (e) the exercise of these activities in various information technology fields, particularly with a view to promoting standardization of: - artificial intelligence, - pattern recognition, - data transmission, - real-time data processing, - other fields to be identified during implementation of the programme. (1) The activities described in paragraph 1.1 (a) and 1.1 (b) end in principle on 31 December 1985, it being understood that corresponding activities will by then be undertaken in the context of a specific standardization policy for information technology. (1) OJ No L 13, 15. 1. 1977, p. 1.